DETAILED ACTION
This action is in response to communication filed on 08 July 2019. Claims 1-20 are pending in the application and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HÉLOT et al.  (US20170083047A1) in view of LEE et al. (US20140354791A1).

As to claim 1, HÉLOT teaches an electronic device included in at least one area inside a vehicle, the electronic device comprising: a display having at least one area including a flexible characteristic (See fig. 1, par. 0044, wherein a display device for a motor vehicle is shown in a schematic perspective view. The display device 10 includes a flexible display apparatus; as taught by HÉLOT); an actuator module configured to support shape deformation of the at least one area of the display (See fig. 12, par. 0042, wherein two levers are arranged on the display apparatus, by way of which levers the display apparatus can be bent back and forth between the stowing position and the usage position; as taught by HÉLOT); when a specified requirement is satisfied with regard to the shape deformation of the at least one area of the display (See fig. 12, par. 0066, wherein if it is detected that the driver is moving his or her finger toward the display apparatus 12, the two levers 62 are actuated and pivoted such that the display apparatus 12 is inclined in the direction of the driver, or as soon as it is detected that a front-seat passenger is moving his or her finger toward the display apparatus 12, the levers 62 are in turn actuated and pivoted such that the display apparatus 12 is inclined in the direction of the front-seat passenger; as taught by HÉLOT).
HÉLOT does not teach a memory configured to store at least one application program; and a processor electrically connected to the display, the memory, and the actuator module wherein the processor: determines a position of at least one user in the vehicle and performs control to deform the at least one area of the display in a direction corresponding to the position of the user.
In similar field of endeavor, LEE teaches a memory configured to store at least one application program (See fig. 1, par. 0078, wherein the storage unit 160 can store various programs for signal processing and control by the controller 150, and may also store processed video, audio and data signals. The storage unit 160 may include a flash memory, a hard disc, SD or XD memory), a RAM, a ROM, an EEPROM, a magnetic memory, a magnetic disk or an optical disk; as taught by LEE); and a processor electrically connected to the display, the memory, and the actuator module (See fig. 1, par. 0009, wherein a controller searches for a user location and controls the drive unit so that the at least one part of the flexible display unit is transformed depending on the searched-for user location; as taught by LEE), wherein the processor: determines a position of at least one user in the vehicle (See par. 0141, wherein the location information includes information relating to the distance between the image display device and the user and to the direction in which the user is searched for with respect to the image display device; as taught by LEE); and performs control to deform the at least one area of the display in a direction corresponding to the position of the user (See par. 0171, wherein considering the field of view that is dependent on the searched-for user location, the flexible display unit is transformed so that at least one part of the flexible display unit faces toward the searched-for user; as taught by LEE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT device to include the teachings of LEE wherein a memory configured to store at least one application program; and a processor electrically connected to the display, the memory, and the actuator module wherein the processor: determines a position of at least one user in the vehicle and performs control to deform the at least one area of the display in a direction corresponding to the position of the user. Such a person would have been motivated to make this combination as an aspect of the detailed description is to provide an image display device that is capable of improving a sense of immersion using characteristics of a flexible display unit that can be bent or be twisted (LEE, par. 0008).

As to claim 8, HÉLOT and LEE teach the limitations of claim 1. LEE further teaches wherein the processor determines properties of contents controlled to be played by a plurality of second users and performs control to divide a screen area of the display into a plurality of virtual areas, based on the determination of the properties, when the plurality of second users are in the vehicle (See figs. 17-18B, par. 0172, wherein the image display device 100 divides the flexible display unit 172 into at least two regions so that the optimal view is provided with respect to each of the multiple users and transforms the regions that results from the division at different angles in different directions so that the regions that result from the division face toward the users, respectively; as taught by LEE).

As to claim 11, HÉLOT and LEE teach the limitations of claim 1. LEE further teaches wherein the processor determines properties of contents controlled to be played by a plurality of second users (See figs. 17A-18B, par. 0172, wherein the image display device 100 divides the flexible display unit 172 into at least two regions so that the optimal view is provided with respect to each of the multiple users and transforms the regions that results from the division at different angles in different directions so that the regions that result from the division face toward the users; as taught by LEE) and performs control to output a sound for specific contents, based on the determination of the properties, when the plurality of second users are in the vehicle (See pars. 0179-0180, for example par. 0180, wherein the controller 150 controls the first and second audio output units so that of the first and second audio output units, one that is positioned closer to the searched-for user outputs a greater amount of sound than the other; as taught by LEE).

As to claim 15, HÉLOT teaches vehicle comprising an electronic device in at least one area of the vehicle, wherein the electronic device includes: a display having at least one area including a flexible characteristic (See fig. 1, par. 0044, wherein a display device for a motor vehicle is shown in a schematic perspective view. The display device 10 includes a flexible display apparatus; as taught by HÉLOT); an actuator module configured to support shape deformation of the at least one area of the display (See fig. 12, par. 0042, wherein two levers are arranged on the display apparatus, by way of which levers the display apparatus can be bent back and forth between the stowing position and the usage position; as taught by HÉLOT); when a specified requirement is satisfied with regard to the shape deformation of the at least one area of the display (See fig. 12, par. 0066, wherein if it is detected that the driver is moving his or her finger toward the display apparatus 12, the two levers 62 are actuated and pivoted such that the display apparatus 12 is inclined in the direction of the driver, or as soon as it is detected that a front-seat passenger is moving his or her finger toward the display apparatus 12, the levers 62 are in turn actuated and pivoted such that the display apparatus 12 is inclined in the direction of the front-seat passenger; as taught by HÉLOT).
HÉLOT does not teach a memory configured to store at least one application program; and a processor electrically connected to the display, the memory, and the actuator module wherein the processor: determines a position of at least one user in the vehicle and performs control to deform the at least one area of the display in a direction corresponding to the position of the user.
In similar field of endeavor, LEE teaches a memory configured to store at least one application program (See fig. 1, par. 0078, wherein the storage unit 160 can store various programs for signal processing and control by the controller 150, and may also store processed video, audio and data signals. The storage unit 160 may include a flash memory, a hard disc, SD or XD memory), a RAM, a ROM, an EEPROM, a magnetic memory, a magnetic disk or an optical disk; as taught by LEE); and a processor electrically connected to the display, the memory, and the actuator module (See fig. 1, par. 0009, wherein a controller searches for a user location and controls the drive unit so that the at least one part of the flexible display unit is transformed depending on the searched-for user location; as taught by LEE), wherein the processor: determines a position of at least one user in the vehicle (See par. 0141, wherein the location information includes information relating to the distance between the image display device and the user and to the direction in which the user is searched for with respect to the image display device; as taught by LEE); and performs control to deform the at least one area of the display in a direction corresponding to the position of the user (See par. 0171, wherein considering the field of view that is dependent on the searched-for user location, the flexible display unit is transformed so that at least one part of the flexible display unit faces toward the searched-for user; as taught by LEE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT device to include the teachings of LEE wherein a .

Claims 2, 4-7, 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over HÉLOT et al.  (US20170083047A1) in view of LEE et al. (US20140354791A1) and further view of KIM et al. (KR20150033355A).

As to claim 2, HÉLOT and LEE teach the limitations of claim 1. LEE further teaches wherein the processor controls the shape deformation of the at least one area of the display (See fig. 9c, par. 0132, wherein the controller 150 bends the flexible display unit 172 so that at least one part of the flexible display unit 172 gets closer to the searched-for location of the user “u”; as taught by LEE). 
HÉLOT and LEE do not teach when a first requirement that at least one piece of content is controlled to be played on the display by the at least one user, a second requirement that the at least one piece of content controlled to be played includes visual information, and a third requirement that manual driving is performed by the at least one user with regard to travel of the vehicle are satisfied.
In similar field of endeavor, KIM teaches when a first requirement that at least one piece of content is controlled to be played on the display by the at least one user, a second requirement that the at least one piece of content controlled to be played includes visual information (See fig. 10, par. 0133, wherein the control unit (180) indicates the function of navigation screen (310) in the first area of the touch screen (151) and if the portable terminal (100) is gradually rotated in the state indicating at least one dissimilar function (for example, the application) screen (320) which is in the execution in the second part of the touch screen (151) with the function of navigation to the driver direction , the above-mentioned dissimilar functional screen (320) disappears on the touch screen (151) and the function of navigation screen (310) indicates on the touch screen (151) to be gradually full by increasing the display size; as taught by KIM), and a third requirement that manual driving is performed by the at least one user with regard to travel of the vehicle are satisfied (See fig. 1, par. 0123, wherein when the user of the external terminal which is the acquaintance of the operator knows the movement route to the specified destination after the movement route (233) in which the external terminal is moving is looked at the user follows to the destination location; as taught by KIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT and LEE device to include the teachings of KIM when a first requirement that at least one piece of content is controlled to be played on the display by the at least one user, a second requirement that the at least one piece of content controlled to be played includes visual information, and a third requirement that manual driving is performed by the at least one user with regard to travel of the vehicle are satisfied. Such a person would have been motivated to make this combination as the portable terminal and the method for controlling the same according to the invention have the effect that if it is sensed in the state where the portable terminal providing the function of navigation is set at the vehicle interior that the portable terminal is rotated to the operator or the passenger direction, the information qualified to the operator or the passenger is provided (KIM, par. 0005). The motivation to combine is the same as that used for claim 1.


As to claim 4, HÉLOT and LEE teach the limitations of claim 1. LEE further teaches and the processor performs control to deform the at least one area of the display in a direction corresponding to a position of the first user (See fig. 9c, par. 0132, wherein the controller 150 bends the flexible display unit 172 so that at least one part of the flexible display unit 172 gets closer to the searched-for location of the user “u”; as taught by LEE).
HÉLOT and LEE do not teach wherein the processor determines a property of contents controlled to be played by a first user, when the first user relevant to travel of the vehicle is in the vehicle, when the property of the contents is related to the travel of the vehicle.
In similar field of endeavor, KIM teaches wherein the processor determines a property of contents controlled to be played by a first user, when the first user relevant to travel of the vehicle is in the vehicle, , when the property of the contents is related to the travel of the vehicle (See fig. 10, par. 0133, wherein the control unit (180) indicates the function of navigation screen (310) in the first area of the touch screen (151) and if the portable terminal (100) is gradually rotated in the state indicating at least one dissimilar function (for example, the application) screen (320) which is in the execution in the second part of the touch screen (151) with the function of navigation to the driver direction , the above-mentioned dissimilar functional screen (320) disappears on the touch screen (151) and the function of navigation screen (310) indicates on the touch screen (151) to be gradually full by increasing the display size; as taught by KIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT and LEE device to include the teachings of KIM wherein the processor determines a property of contents controlled to be played by a first user, when the first user relevant to travel of the vehicle is in the vehicle, when the property of the contents is related to the travel of the vehicle. Such a person would have been motivated to make this combination as the portable terminal and the method for controlling the same according to the invention have the effect 

As to claim 5, HÉLOT, LEE and KIM teach the limitations of claim 4. KIM further teaches wherein the processor performs control to divide a screen area of the display into a first virtual area and a second virtual area (See figs. 12-14, par. 0144, wherein if in the control unit (180), the portable terminal (100) is rotated to the direction of the direction of the operator or the passenger , the screen partition mode is activated and if the function of navigation screen is divided with the nearing or the direct touch gesture of the user to two or more first and second domains , the function of navigation screen is indicated in the above-mentioned divided first area and the screen of the dissimilar function which is in the current execution can be indicated in the above-mentioned divided second part with the function of navigation; as taught by KIM).

As to claim 6, HÉLOT, LEE and KIM teach the limitations of claim 5. KIM further teaches wherein the processor controls the division of the first virtual area and the second virtual area to cause the first virtual area corresponding to the position of the first user to be larger in size than the second virtual area (See fig. 10, par. 0133, wherein the control unit (180) indicates the function of navigation screen (310) in the first area of the touch screen (151) and if the portable terminal (100) is gradually rotated in the state indicating at least one dissimilar function (for example, the application) screen (320) which is in the execution in the second part of the touch screen (151) with the function of navigation to the driver direction , the above-mentioned dissimilar functional screen (320) disappears on the touch screen (151) and the function of navigation screen (310) indicates on the touch screen (151) to be gradually full by increasing the display size; as taught by KIM).

As to claim 7, HÉLOT, LEE and KIM teach the limitations of claim 5. LEE further teaches wherein the processor controls the actuator module to deform a boundary between the first virtual area and the second virtual area into a specified shape (See figs. 19A-19B, par. 0175, wherein the left region and the right region are distinguished from each other with a dashed line c in between; as taught by LEE).

As to claim 9, HÉLOT and LEE teach the limitations of claim 8. LEE further teaches when the first contents related to travel of the vehicle are included in the contents controlled to be played by the plurality of second users (See figs. 17A-18B, par. 0172, wherein the image display device 100 divides the flexible display unit 172 into at least two regions so that the optimal view is provided with respect to each of the multiple users and transforms the regions that results from the division at different angles in different directions so that the regions that result from the division face toward the users; as taught by LEE).
HÉLOT and LEE do not teach wherein the processor controls the division of the plurality of virtual areas to cause a virtual area corresponding to first contents to be larger in size than virtual areas corresponding to the other contents.
In similar field of endeavor, KIM teaches wherein the processor controls the division of the plurality of virtual areas to cause a virtual area corresponding to first contents to be larger in size than virtual areas corresponding to the other contents (See fig. 10, par. 0133, wherein the control unit (180) indicates the function of navigation screen (310) in the first area of the touch screen (151) and if the portable terminal (100) is gradually rotated in the state indicating at least one dissimilar function (for example, the application) screen (320) which is in the execution in the second part of the touch screen (151) with the function of navigation to the driver direction , the above-mentioned dissimilar functional screen (320) disappears on the touch screen (151) and the function of navigation screen (310) indicates on the touch screen (151) to be gradually full by increasing the display size; as taught by KIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT and LEE device to include the teachings of KIM wherein the processor controls the division of the plurality of virtual areas to cause a virtual area corresponding to first contents to be larger in size than virtual areas corresponding to the other contents. Such a person would have been motivated to make this combination as the portable terminal and the method for controlling the same according to the invention have the effect that if it is sensed in the state where the portable terminal providing the function of navigation is set at the vehicle interior that the portable terminal is rotated to the operator or the passenger direction, the information qualified to the operator or the passenger is provided (KIM, par. 0005). The motivation to combine is the same as that used for claim 1.

As to claim 10, HÉLOT and LEE teach the limitations of claim 8. LEE further teaches and include the first contents related to a specified resolution (See pars. 0182-0184, for example par. 0184, wherein the controller 150 outputs the transformation mode that is dependent on the screen ratio on the flexible display unit 172; as taught by LEE).
HÉLOT and LEE do not teach wherein the processor controls the division of the plurality of virtual areas to cause a virtual area corresponding to first contents to be larger in size than virtual areas corresponding to the other contents, when the contents controlled to be played by the plurality of second users are irrelevant to travel of the vehicle.
In similar field of endeavor, KIM teaches wherein the processor controls the division of the plurality of virtual areas to cause a virtual area corresponding to first contents to be larger in size than virtual areas corresponding to the other contents, when the contents controlled to be played by the plurality of second users are irrelevant to travel of the vehicle (See fig. 10, par. 0133, wherein the control unit (180) indicates the function of navigation screen (310) in the first area of the touch screen (151) and if the portable terminal (100) is gradually rotated in the state indicating at least one dissimilar function (for example, the application) screen (320) which is in the execution in the second part of the touch screen (151) with the function of navigation to the driver direction , the above-mentioned dissimilar functional screen (320) disappears on the touch screen (151) and the function of navigation screen (310) indicates on the touch screen (151) to be gradually full by increasing the display size; as taught by KIM) [The APP in fig. 10 could be any application not relevant to map or navigation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT and LEE device to include the teachings of KIM wherein the processor controls the division of the plurality of virtual areas to cause a virtual area corresponding to first contents to be larger in size than virtual areas corresponding to the other contents, when the contents controlled to be played by the plurality of second users are irrelevant to travel of the vehicle. Such a person would have been motivated to make this combination as the portable terminal and the method for controlling the same according to the invention have the effect that if it is sensed in the state where the portable terminal providing the function of navigation is set at the vehicle interior that the portable terminal is rotated to the operator or the passenger direction, the information qualified to the operator or the passenger is provided (KIM, par. 0005). The motivation to combine is the same as that used for claim 1.

As to claim 12, HÉLOT and LEE teach the limitations of claim 1. LEE further teaches wherein the processor performs control to deform at least one area of the display corresponding to a control interface in a direction corresponding to a position of a first user (See fig. 9c, par. 0132, wherein the controller 150 bends the flexible display unit 172 so that at least one part of the flexible display unit 172 gets closer to the searched-for location of the user “u”; as taught by LEE).
HÉLOT and LEE do not teach when the first user relevant to travel of the vehicle is in the vehicle and the control interface is displayed on the display.
In similar field of endeavor, KIM teaches when the first user relevant to travel of the vehicle is in the vehicle and the control interface is displayed on the display (See figs. 12a-19b, pars. 0157-0159, for example par. 158, wherein in the state where the control unit (180) the content (396) is copied as shown in (b) of fig. 19, if the portable terminal (100) is rotated to the driver direction, the function of navigation screen (310) is activated and the abovementioned copied content (396) is pasted in the route input window (397) within the function of navigation screen (310); as taught by KIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT and LEE device to include the teachings of KIM when the first user relevant to travel of the vehicle is in the vehicle and the control interface is displayed on the display. Such a person would have been motivated to make this combination as the portable terminal and the method for controlling the same according to the invention have the effect that if it is sensed in the state where the portable terminal providing the function of navigation is set at the vehicle interior that the portable terminal is rotated to the operator or the passenger direction, the information qualified to the operator or the passenger is provided (KIM, par. 0005). The motivation to combine is the same as that used for claim 1.

As to claim 13, HÉLOT and LEE teach the limitations of claim 1. HÉLOT further teaches wherein the processor controls the shape deformation of the at least one area of the display to cause a first area of the display corresponding to a control interface to form a specified slope with a second area other than the first area (See fig. 6, par. 0056, wherein the display apparatus 12 is now illustrated in its upwardly bent usage position; as taught by HÉLOT).
HÉLOT and LEE do not teach when the control interface is displayed on the display.
In similar field of endeavor, KIM teaches when the control interface is displayed on the display (See figs. 12a-19b, pars. 0157-0159, for example par. 158, wherein in the state where the control unit (180) the content (396) is copied as shown in (b) of fig. 19, if the portable terminal (100) is rotated to the driver direction, the function of navigation screen (310) is activated and the abovementioned copied content (396) is pasted in the route input window (397) within the function of navigation screen (310); as taught by KIM). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT and LEE device to include the teachings of KIM when the control interface is displayed on the display. Such a person would have been motivated to make this combination as the portable terminal and the method for controlling the same according to the invention have the effect that if it is sensed in the state where the portable terminal providing the function of navigation is set at the vehicle interior that the portable terminal is rotated to the operator or the passenger direction, the information qualified to the operator or the passenger is provided (KIM, par. 0005). The motivation to combine is the same as that used for claim 1.



As to claim 14, HÉLOT and LEE teach the limitations of claim 1. LEE further teaches wherein the processor performs control to deform at least one area of the display (See fig. 9c, par. 0132, wherein the controller 150 bends the flexible display unit 172 so that at least one part of the flexible display unit 172 gets closer to the searched-for location of the user “u”; as taught by LEE).
HÉLOT and LEE do not teach corresponding to a control interface in a direction corresponding to a position of a user that is irrelevant to travel of the vehicle among a plurality of second users, when the plurality of second users are in the vehicle and the control interface is displayed on the display.
In similar field of endeavor, KIM teaches corresponding to a position of a user that is irrelevant to travel of the vehicle among a plurality of second users, when the plurality of second users are in the vehicle and the control interface is displayed on the display (See fig. 10, par. 0133, wherein the control unit (180) indicates the function of navigation screen (310) in the first area of the touch screen (151) and if the portable terminal (100) is gradually rotated in the state indicating at least one dissimilar function (for example, the application) screen (320) which is in the execution in the second part of the touch screen (151) with the function of navigation to the driver direction , the above-mentioned dissimilar functional screen (320) disappears on the touch screen (151) and the function of navigation screen (310) indicates on the touch screen (151) to be gradually full by increasing the display size; as taught by KIM) [The APP in fig. 10 could be any application not relevant to map or navigation] and the control interface is displayed on the display (See figs. 12a-19b, pars. 0157-0159, for example par. 158, wherein in the state where the control unit (180) the content (396) is copied as shown in (b) of fig. 19, if the portable terminal (100) is rotated to the driver direction, the function of navigation screen (310) is activated and the abovementioned copied content (396) is pasted in the route input window (397) within the function of navigation screen (310); as taught by KIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT and LEE device to include the teachings of KIM .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HÉLOT et al.  (US20170083047A1) in view of LEE et al. (US20140354791A1) and further view of OTSUKA (US20160362116A1).

As to claim 3, HÉLOT and LEE teach the limitations of claim 1. HÉLOT further teaches wherein the processor performs control to return the deformed display to a shape before the shape deformation (See fig. 12, par. 0026, wherein the display apparatus is bent from the usage position into the stowing position as soon as an ignition of the motor vehicle has been deactivated; as taught by HÉLOT). HÉLOT and LEE do not teach when autonomous driving is set by the at least one user with regard to travel of the vehicle after the at least one area of the display is deformed.
In similar field of endeavor, OTSUKA teaches when autonomous driving is set by the at least one user with regard to travel of the vehicle after the at least one area of the display is deformed (See par. 0040, wherein During manual driving, the HMI 7 receives a request to switch to autonomous driving from the driver of the host vehicle V. During manual driving, the HMI 7 may also receive a request to start the autonomous driving possibility determination mode from the driver of the host vehicle V. A request to switch to autonomous driving and a request to start the autonomous driving possibility determination mode may be input via an input operation on the operation buttons or the touch panel or via a voice input to the microphone; as taught by OTSUKA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT and LEE device to include the teachings of OTSUKA when autonomous driving is set by the at least one user with regard to travel of the vehicle after the at least one area of the display is deformed. Such a person would have been motivated to make this combination as there is a need for  an autonomous driving device that can prevent the driving state from being switched from manual driving to autonomous driving if there is a possibility that the autonomous driving operation suitable for the actual traveling environment will not be performed (OTSUKA, par. 0005) [It is deemed that deactivation of ignition is analogous to autonomous driving as the driver is not in control anymore].

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US10750114B2
2017-03-24
Method for controlling curvature of adjustable curved-surface display and curved-surface display apparatus
US20130207946A1
2013-02-08
Flexible display
US20160259365A1
2015-09-14
Automotive display device
US10509613B2
2016-10-03
Control device for vehicle


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174